                                         Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 1 of 21




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAN CLARKE,                                       Case No. 20-cv-04629-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING IN PART AND
                                                 v.                                        DENYING IN PART MOTION TO
                                   9
                                                                                           DISMISS THE COMPLAINT
                                  10     PACIFIC GAS & ELECTRIC COMPANY,
                                         et al.,                                           Re: Dkt. No. 10
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Roughly one hundred years ago, as alleged by plaintiff Dan Clarke, defendants Pacific Gas

                                  14   and Electric Company and PG&E Corporation (collectively “PG&E”) left behind hazardous waste

                                  15   created by its manufactured gas plants (“MGPs”) along the northern waterfront of San Francisco.

                                  16   Those plants have long since been abandoned. In 2014, Clarke and the San Francisco Herring

                                  17   Association (“SFHA”) sued PG&E for contamination arising out of the Fillmore, North Beach and

                                  18   Beach Street MGPs, formerly located in the Marina neighborhood where Clarke lived (the

                                  19   “Marina MGP case”). That case ultimately settled. Now Clarke seeks to sue PG&E for similar

                                  20   contamination caused by another MGP, the Cannery MGP, formerly located in the area east of the

                                  21   Marina neighborhood.

                                  22          PG&E moves to dismiss Clarke’s causes of action for violations of the Resource

                                  23   Conservation and Recovery Act (“RCRA”), the Clean Water Act (“CWA”), and state strict

                                  24   liability and negligence law. Clarke plausibly alleges standing based on his recreational and

                                  25   aesthetic interests: he continues to walk in the area but his enjoyment is diminished by the damage

                                  26   PG&E’s conduct is causing wildlife and the environment. PG&E asks that I dismiss his RCRA

                                  27   claim for lack of redressability, because injunctive relief may require access to property owned by

                                  28   non-parties. Such an argument may have merit after discovery, but it is premature at this stage.
                                           Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 2 of 21




                                   1          Clarke’s remaining claims are insufficiently pleaded. While he alleges an ongoing and

                                   2   continuous CWA violation, it appears that his claim first accrued outside the five-year statute of

                                   3   limitations. He also fails to plead cognizable damages for his state strict liability and negligence

                                   4   claims, and additionally fails to describe an ultrahazardous activity for his strict liability claim.

                                   5   For these reasons, PG&E’s motion to dismiss the RCRA claim is DENIED, but its motion to

                                   6   dismiss the CWA, strict liability and negligence claims is GRANTED with leave to amend.

                                   7                                             BACKGROUND

                                   8          My previous orders in the related Marina MGP case provide a summary of the litigation

                                   9   between the parties over the last six years. See San Francisco Herring Ass’n v. PG&E, No. 14-cv-

                                  10   04393-WHO, Dkt. Nos. 44, 208, 233.1 Here, I focus on the factual allegations Clarke makes with

                                  11   respect to the Cannery MGP, whose site is along San Francisco’s northern waterfront at roughly

                                  12   the midway point between the Fillmore MGP and the Beach Street MGP. Complaint (“Compl.”)
Northern District of California
 United States District Court




                                  13   [Dkt. No. 1] ¶ 2, Figure 1. It “is located at the northern terminus of Columbus street and is within

                                  14   the San Francisco Maritime National Historical Park.” Id. ¶ 5. “A hotel, restaurants, shops, and a

                                  15   National Park Visitor Center currently occupy the site,” and the Aquatic Cove abuts the site. Id.

                                  16   The National Park Service (“NPS”) currently owns the Cannery MGP site. Id. ¶ 71.

                                  17          Similar to his prior allegations concerning the Fillmore, North Beach, and Beach Street

                                  18   MGPs, Clarke alleges that PG&E and its predecessors produced and stored gas manufactured from

                                  19   coal and crude oil at the Cannery MGP. Compl. ¶ 50. While PG&E has acknowledged its

                                  20   ownership and operations of the North Beach and Fillmore MGPs, as well as the resulting

                                  21   contamination in the vicinity of those MGPs, it has allegedly “refused its responsibility to

                                  22   investigate and remediate the Cannery MGP and its vicinity.” Id. ¶¶ 75, 78. Limited soil samples

                                  23
                                       1
                                  24     The parties request judicial notice of pleadings and orders in the related Marina MGP case.
                                       Defendants’ Request for Judicial Notice in Support of Motion to Dismiss [Dkt. No. 10-2]
                                  25   (requesting judicial notice of orders on PG&E’s motion for summary judgment and motion to
                                       dismiss the Second Amended Complaint, as well as the Second Amended Complaint); Plaintiff’s
                                  26   Request for Judicial Notice in Support of Opposition to Defendants’ Motion to Dismiss [Dkt. No.
                                       15-1] (requesting judicial notice of the original Complaint and Revised Consent Decree). Both
                                  27   requests are GRANTED. See Asdar Group v. Pillsbury, Madison & Sutro, 99 F.3d 289, 290 n. 1
                                       (9th Cir. 1996) (a court may take judicial notice of its own orders in a related case); No Cost
                                  28   Conference, Inc. v. Windstream Commc’ns, Inc., 940 F. Supp. 2d 1285, 1296 (S.D. Cal. 2013) (a
                                       court may take judicial notice of a complaint in a related case).
                                                                                          2
                                            Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 3 of 21




                                   1   taken in 1985 by the NPS and later in 1986 by PG&E “indicate significant MGP contamination of

                                   2   soil and groundwater [in] the site and its vicinity.” Id. ¶¶ 71–73. Although PG&E shared its

                                   3   results with the U.S. Environmental Protection Agency and the Regional Water Board at the time,

                                   4   neither agency nor PG&E has required or performed any additional testing for MGP

                                   5   contamination or remediation of the Cannery MGP Site or the vicinity thereof. Id. ¶ 74.

                                   6           In sum, Clarke alleges that the Cannery MGP site and lands in the vicinity thereof,

                                   7   including tidelands and submerged lands, remain contaminated. On a continuous and repeated

                                   8   basis, pollutants from the site make their way via groundwater and discharge into the Bay,

                                   9   endangering human and marine life. Id, ¶¶ 96–102, 109–15.

                                  10           Clarke asserts a RCRA claim against PG&E because it allegedly “dumped, leaked,

                                  11   discharged, spilled, injected, and/or placed MGP Waste on the Cannery MGP Site and the vicinity

                                  12   thereof” (Compl. ¶¶ 181–85); a CWA claim for alleged discharges of “MGP wastes” into San
Northern District of California
 United States District Court




                                  13   Francisco Bay (id. ¶¶ 186–91); and state law claims for negligence (id. ¶¶ 192–96) and strict

                                  14   liability for ultrahazardous activities (id. ¶¶ 197–201). He seeks injunctive relief requiring PG&E

                                  15   to fund an Environmental Remediation Trust (“ERT”) that would remediate the entire “Cannery

                                  16   MGP Site,” and civil penalties under the CWA. Id., Prayer for Relief ¶ 3–5. In addition, he seeks

                                  17   compensatory and punitive damages “with respect to the Cannery MGP.” Id. ¶ 7.

                                  18                                          LEGAL STANDARD

                                  19   I.      MOTION TO DISMISS UNDER RULE 12(B)(1)

                                  20           “Because standing and ripeness pertain to federal courts’ subject matter jurisdiction, they

                                  21   are properly raised in a [Federal] Rule [of Civil Procedure] 12(b)(1) motion to dismiss.” Chandler

                                  22   v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115, 1121–22 (9th Cir. 2010). The party invoking

                                  23   the jurisdiction of the federal court bears the burden of establishing that the court has the authority

                                  24   to grant the relief requested. Id.

                                  25           A challenge pursuant to Rule 12(b)(1) may be facial or factual. See White v. Lee, 227 F.3d

                                  26   1214, 1242 (9th Cir. 2000). In a facial attack, the jurisdictional challenge is confined to the

                                  27   allegations pled in the complaint. See Wolfe v. Strankman, 392 F.3d 358, 362 (9th Cir. 2004).

                                  28   The challenger asserts that the allegations in the complaint are insufficient “on their face” to
                                                                                          3
                                            Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 4 of 21




                                   1   invoke federal jurisdiction. See Safe Air Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th

                                   2   Cir. 2004). To resolve this challenge, the court assumes that the allegations in the complaint are

                                   3   true and draws all reasonable inference in favor of the party opposing dismissal. See Wolfe, 392

                                   4   F.3d at 362.

                                   5   II.     MOTION TO DISMISS UNDER RULE 12(B)(6)

                                   6           Under Federal Rule of Civil Procedure 12(b)(6), a district court must dismiss if a claim

                                   7   fails to state a claim upon which relief can be granted. To survive a Rule 12(b)(6) motion to

                                   8   dismiss, the claimant must allege “enough facts to state a claim to relief that is plausible on its

                                   9   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when

                                  10   the plaintiff pleads facts that “allow the court to draw the reasonable inference that the defendant

                                  11   is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation

                                  12   omitted). There must be “more than a sheer possibility that a defendant has acted unlawfully.” Id.
Northern District of California
 United States District Court




                                  13   While courts do not require “heightened fact pleading of specifics,” a claim must be supported by

                                  14   facts sufficient to “raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555,

                                  15   570.

                                  16                                               DISCUSSION

                                  17           PG&E moves to dismiss the Complaint on the following grounds: (i) Clarke lacks standing

                                  18   to bring any of the alleged claims; (ii) he cannot establish redressability for purposes of injunctive

                                  19   relief standing for his RCRA claim because the relief he seeks would necessarily loop in non-

                                  20   parties; (iii) his CWA claim seeks retroactive application to discharges that took place before its

                                  21   enactment; (iv) his CWA claim is barred by the applicable statute of limitations and the concurrent

                                  22   remedy doctrine; (v) he lacks the damages required for his state law negligence and strict liability

                                  23   claims; and (vi) he cannot, as a matter of law, state a claim strict liability claim for ultrahazardous

                                  24   activity. Pacific Gas and Electric Company and PG&E Corporation’s Notice of Motion and

                                  25   Motion to Dismiss Complaint (“MTD”) [Dkt. No. 10] 2.

                                  26   I.      STANDING

                                  27           Article III standing requires that a “plaintiff must have (1) suffered an injury in fact, (2)

                                  28   that is fairly traceable to the challenged conduct of the defendant, and (3) that is likely to be
                                                                                          4
                                           Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 5 of 21




                                   1   redressed by a favorable judicial decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

                                   2   “To establish injury in fact, a plaintiff must show that he or she suffered ‘an invasion of a legally

                                   3   protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not conjectural or

                                   4   hypothetical.’” Id. at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992)).

                                   5           “Where, as here, a case is at the pleading stage, the plaintiff must ‘clearly . . . allege facts

                                   6   demonstrating’ each element.” Spokeo, 136 S. Ct. at 1547 (quoting Warth v. Seldin, 422 U.S. 490,

                                   7   518, (1975)). “[A] plaintiff must demonstrate standing for each claim he seeks to press and for

                                   8   each form of relief that is sought.” Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650

                                   9   (2017) (citation omitted).

                                  10           A.      Injury in Fact
                                  11           Clarke initially raised three primary bases for his standing: (i) recreational and aesthetic

                                  12   injuries; (ii) injuries to third parties; (iii) injury based on decision not to purchase home near the
Northern District of California
 United States District Court




                                  13   Cannery MGP. Compl. ¶¶ 14, 21, 23. In his opposition, Clarke conceded that the latter two are

                                  14   insufficient to establish standing, and focuses now on the first. Plaintiff’s Opposition to

                                  15   Defendants’ Motion to Dismiss Complaint (“Oppo.”) [Dkt. No. 15] 7.2

                                  16           The Supreme Court has held that “environmental plaintiffs adequately allege injury in fact

                                  17   when they aver that they use the affected area and are persons for whom the aesthetic and

                                  18   recreational values of the area will be lessened by the challenged activity.” Cantrell v. City of

                                  19   Long Beach, 241 F.3d 674, 680 (9th Cir. 2001) (quoting Friends of the Earth, Inc. v. Laidlaw

                                  20   Envtl. Servs. (TOC), Inc., 528 U.S. 167, 183 (2000)). In other words, “[t]he ‘injury in fact’

                                  21   requirement in environmental cases is satisfied if an individual adequately shows that she has an

                                  22   aesthetic or recreational interest in a particular place, or animal, or plant species and that that

                                  23   interest is impaired by a defendant’s conduct.” Ecological Rights Found. v. Pac. Gas & Elec. Co.,

                                  24   874 F.3d 1083, 1093 (9th Cir. 2017) (hereinafter “ERF”) (quoting Ecological Rights Found. v.

                                  25
                                       2
                                  26     Although Clarke concedes that he cannot establish standing based on third party harms to
                                       “swimmers and rowers” who regularly exercise in the Cannery MGP area, he also cannot use them
                                  27   to “further bolster his claim for standing.” Compl. ¶ 21; Oppo. 7; see Marina MGP case, Dkt. No.
                                       233 at 9 (“While Clarke sufficiently alleges standing based on his own recreational and aesthetic
                                  28   interests, his attempt to further bolster standing based on potential injuries to third parties is
                                       improper.”).
                                                                                           5
                                         Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 6 of 21




                                   1   Pac. Lumber Co., 230 F.3d 1141, 1147 (9th Cir. 2000) (hereinafter “Pac. Lumber”)).

                                   2          Clarke alleges that he “habitually visits the areas affected by the contamination alleged in

                                   3   this action for aesthetic and recreational enjoyment, visiting the affected area alone and with

                                   4   family, friends, and guests from out of town, and he intends to do so in the future.” Compl. ¶ 14.

                                   5   His “custom” is to “drive to the Marina Green and leave his car there, while [he] or [he] and his

                                   6   visitors, walk along the shoreline, including along Aquatic Park.” Id. ¶ 16. While there, he “likes

                                   7   to show off the area he used to call home” and thinks about the “amazingly interconnected world

                                   8   we live in and how we share this beautiful environment with all God’s creatures.” Id. ¶¶ 16, 18.

                                   9          He alleges that his “recreational and aesthetic enjoyment of the area” is diminished by “the

                                  10   contamination from the Cannery MGP and the harm it is causing to the environment of the

                                  11   affected area” and “by the knowledge that the affected area is contaminated by chemicals toxic to

                                  12   human health and the environment.” Id. ¶¶ 19, 21. He highlights “[t]he harm that contamination
Northern District of California
 United States District Court




                                  13   from the Cannery MGP is causing to shorebirds, harbor seals, and sea lions in the marine areas

                                  14   offshore of the Cannery MGP site and the reductions it causes in their numbers—including

                                  15   through the reduction of herring and other fish on which they feed.” Id. ¶ 19. He claims that

                                  16   “such enjoyment would be substantially increased if the contamination alleged in this action is

                                  17   addressed.” Id. ¶ 22.

                                  18          These allegations are quite similar to the ones he made in the Marina MGP case. Based on

                                  19   the allegations above, Clarke has sufficiently alleged a concrete and particularized recreational and

                                  20   aesthetic interest that is impaired due to PG&E’s conduct. They are plausible: the Cannery MGP

                                  21   area is next to the Marina MGP area, so it is likely that his recreational activities and fondness for

                                  22   the area are similar. An environmental plaintiff “who uses an area for recreational purposes does

                                  23   not have to show that he or she lives particularly nearby to establish an injury-in-fact due to

                                  24   possible or feared environmental degradation”; “[r]epeated recreational use itself, accompanied by

                                  25   a credible allegation of desired future use, can be sufficient, even if relatively infrequent, to

                                  26   demonstrate that environmental degradation of the area is injurious to that person.” Pac. Lumber

                                  27   Co., 230 F.3d at 1149.

                                  28            I found that substantially similar allegations were sufficient to establish standing in the
                                                                                          6
                                           Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 7 of 21




                                   1   related Marina MGP case. See Marina MGP case, Dkt. No. 233 at 7 (citing ERF, 874 F.3d at

                                   2   1093–94). I rejected PG&E’s attempt then to narrow the standard of recreational and aesthetic

                                   3   injuries by requiring Clarke to plead a “direct sensory impact” or diminished ability to enjoy an

                                   4   activity, as opposed to diminished enjoyment of an activity. Id. at 6–7. PG&E repeats the same

                                   5   argument here, and I remain unconvinced that the case law regarding recreational and aesthetic

                                   6   injuries is as restrictive as PG&E suggests. Because Clarke has pleaded sufficient facts to satisfy

                                   7   the standard articulated by the Ninth Circuit in ERF and Pac. Lumber, I DENY PG&E’s motion to

                                   8   dismiss for failure to allege standing.

                                   9          B.      Redressability of the RCRA Claim
                                  10          No matter whether Clarke has sufficiently alleged injury-in-fact based on aesthetic and

                                  11   recreational injuries, PG&E contends that he cannot establish redressability for the injunctive

                                  12   relief he seeks. Neither he nor PG&E owns the property within the Cannery MGP site that he
Northern District of California
 United States District Court




                                  13   wants investigated and remediated—the NPS does. MTD 13; see Compl. ¶ 71.

                                  14          PG&E asserts that Clarke is required to allege that the NPS or any other third parties with

                                  15   legal interests in those properties (e.g., lessees from the NPS) would allow access for remedial

                                  16   efforts or could be required to provide it. MTD 14. The Complaint is devoid of such allegations,

                                  17   so PG&E concludes that there is no redressability for the injunctive relief Clarke seeks. Id.

                                  18   Clarke responds that he is not required to plead how he will gain access to the property. But if he

                                  19   is, he states that it is “perfectly conceivable, if not probable, that the NPS would grant the access

                                  20   necessary to allow the contamination left behind by PG&E remediated, free of cost to U.S.

                                  21   taxpayers.” Oppo. 9.3

                                  22          In the Marina MGP case, Clarke sought to establish standing based on his own injuries as

                                  23
                                       3
                                  24    Clarke additionally argues that even if access to remediate the property owned by the NPS could
                                       not ultimately be gained, remedying his injuries does not depend on gaining such access because
                                  25   “[he] could still gain an order that required an ERT or PG&E to engage in remedial activities in
                                       other areas, including public rights-of-way, tidelands, and submerged lands, that redressed the
                                  26   environmental harms of which he complains, including harms that are originating from the
                                       Cannery MGP Site.” Oppo. 10. PG&E contends that would not make a difference because those
                                  27   other properties are also owned by non-parties, and Clarke does not allege that those non-parties
                                       would grant the required access for investigation and remediation. Pacific Gas and Electric
                                  28   Company and PG&E Corporation’s Reply in Support of Motion to Dismiss Complaint (“Reply”)
                                       [Dkt. No. 19] 6.
                                                                                          7
                                         Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 8 of 21




                                   1   well as injuries suffered by third parties. I rejected Clarke’s attempt to establish standing based on

                                   2   contamination beneath properties owned by third parties, such as current homeowners in the

                                   3   Marina, and likewise found that such allegations did not establish redressability for purposes of

                                   4   standing because “Clarke has not alleged that he has control or authority to grant access to any

                                   5   properties for which he seeks injunctive relief, or that each of the private property owners or City

                                   6   would allow any such relief.” Marina MGP case, Dkt. No. 233 at 10. “Therefore, while Clarke

                                   7   sufficiently allege[d] standing based on his own recreational and aesthetic interests,” I concluded

                                   8   that “he cannot establish injury in fact based on subsurface soil or groundwater contamination at

                                   9   third parties’ properties; the redressability he seeks for these claims goes beyond his own

                                  10   purported injuries.” Id. at 10–11. I allowed the RCRA claim based on his own recreational and

                                  11   aesthetic injuries to proceed.

                                  12          PG&E challenged the redressability of Clarke’s injuries by arguing that investigations and
Northern District of California
 United States District Court




                                  13   actions to address MGP residues in the Marina were actively ongoing and/or completed. Id. at 11.

                                  14   Because “[b]oth parties spen[t] much time debating whether PG&E has done enough to moot

                                  15   Clarke’s RCRA claim,” I found the “dispute is factual in nature, and improper to consider at the

                                  16   pleadings stage.” Id. PG&E’s challenge here is different: it does not contend that it has done

                                  17   enough to moot Clarke’s claim. Instead, it argues that Clarke’s requested injunctive relief would

                                  18   ultimately require access to subsurface soils, sediments, and groundwater on properties owned by

                                  19   a federal agency, the NPS, which is not a party, and that necessarily dooms the redressability of

                                  20   his RCRA claim.

                                  21          The Ninth Circuit has decided “that the statutory language permitting suits against ‘any

                                  22   person . . . who has contributed or who is contributing’ to the handling, storage, treatment,

                                  23   transportation or disposal of hazardous waste, [42] § 6972(a)(1)(B), requires that a defendant

                                  24   be actively involved in or have some degree of control over the waste disposal process to be liable

                                  25   under RCRA.” Hinds Investments, L.P. v. Angioli, 654 F.3d 846, 851 (9th Cir. 2011) (citing 42

                                  26   U.S.C. § 6972(a)(1)(B)) (emphasis added). In light of this contributor liability language, Clarke

                                  27   argues that nothing in RCRA limits plaintiffs to the current owners of contaminated properties –

                                  28   i.e., there is no requirement that, at the time of suit (or at any other time), a defendant who had
                                                                                          8
                                         Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 9 of 21




                                   1   such active involvement or control, own the property where the waste was disposed. He contends

                                   2   that such a requirement was rejected in United States v. Price, 523 F. Supp. 1055, 1072 (D.N.J.

                                   3   1981), aff’d, 688 F.2d 204 (3d Cir. 1982), where the court held that defendants’ “sale of the

                                   4   property [where contaminants were disposed] did not relieve them of their accountability under

                                   5   [RCRA].” See also id. (noting that “society’s interests in deterring the improper disposal of

                                   6   hazardous wastes and in alleviating serious hazards as quickly as possible mandate that those

                                   7   responsible for the disposal of such wastes not be able to shirk their statutory responsibilities by

                                   8   simply selling the property on which the wastes are stored”); Delaney v. Town of Carmel, 55 F.

                                   9   Supp. 2d 237, 256 (S.D.N.Y.1999) (“The term [‘contributed to’] has been universally held to infer

                                  10   something more than mere ownership of a site; some level of causation between the contamination

                                  11   and the party to be held liable must be established.”).

                                  12          PG&E’s cited authority is not particularly helpful to the question before me. Its sole
Northern District of California
 United States District Court




                                  13   RCRA case, Sierra Club v. Chesapeake Operating, LLC, 248 F. Supp. 3d 1194 (W.D. Okla.

                                  14   2017), was not decided in the context of dismissing an unredressable RCRA claim. Rather, the

                                  15   court was deciding whether to “decline to exercise jurisdiction over the action under the Burford

                                  16   abstention and primary jurisdiction doctrines because the Oklahoma Corporation Commission

                                  17   [(“OCC”)] ha[d] taken action in response to the increased seismicity caused by wastewater

                                  18   disposal activities.” Id. at 1199. The court found that dismissal of the action was appropriate

                                  19   under the Burford abstention doctrine because “the primary relief that plaintiff [sought] for its

                                  20   RCRA claim [was] available from the OCC.” Id. at 1204. In drawing this conclusion, it

                                  21   responded to one of plaintiff’s arguments that “it also seeks relief under RCRA in the form of an

                                  22   order requiring defendants to,” among other things “reinforce vulnerable structures that current

                                  23   forecasts indicate could be affected by major earthquakes,” a form of relief purportedly not

                                  24   available from the OCC. Id. The court rejected the argument because “[a]lthough RCRA

                                  25   provides that the court has jurisdiction [] ‘to order such person to take such other action as may be

                                  26   necessary,’ see, [section] 6972(a), the court has found no authority to support a requirement,

                                  27   mandated by this court, that the defendants reinforce vulnerable structures, including vulnerable

                                  28   structures owned by third parties who are not before the court seeking that relief.” Id.
                                                                                         9
                                           Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 10 of 21




                                   1           Even if the holding in Chesapeake Operating can be imported to the redressability

                                   2   question, the alleged facts here are different. Clarke is not seeking to redress third-party harms by

                                   3   accessing properties owned by third parties, as was the issue in the Marina MGP case. See Marina

                                   4   MGP case, Dkt. No. 233 at 10 (citing Chesapeake Operating and holding that Clarke “has not

                                   5   alleged how redressing third-party harms necessarily related to his own injuries”). Instead, he is

                                   6   seeking relief that would benefit him, i.e., cleaning up the waste that diminishes his aesthetic and

                                   7   recreational enjoyment of the area. Whether NPS would grant access to PG&E to perform the

                                   8   requested relief is an open question, but PG&E has not provided me with adequate case law that

                                   9   supports dismissal at the pleadings stage.

                                  10           In short, I cannot conclude that Clarke’s RCRA claim based on recreational and aesthetic

                                  11   injuries is unredressable at this stage. If discovery establishes that the NPS will not grant access to

                                  12   PG&E to investigate and/or remediate its contributions to that contamination, PG&E may raise
Northern District of California
 United States District Court




                                  13   this issue on summary judgment. Most RCRA redressability issues, which seem to arise in the

                                  14   context of whether a defendant has done enough to moot a plaintiffs’ claim, are fact-intensive and

                                  15   resolved after the pleadings stage. See Marina MGP case, Dkt. No. 233 at 11 (dispute over

                                  16   whether PG&E has done enough to moot Clarke’s RCRA claim is “factual in nature and improper

                                  17   to consider at the pleadings stage”); id. at 12 (“flawed requested remedy is not sufficient basis for

                                  18   dismissal”); Doe v. U.S. Dep’t of Justice, 753 F.2d 1092, 1104 (D.C. Cir. 1985) (“[I]t need not

                                  19   appear that the plaintiff can obtain the specific relief demanded as long as the court can ascertain

                                  20   from the face of the complaint that some relief can be granted.”); accord generally Lujan, 504

                                  21   U.S. at 568–70 (addressing the question of redressability with reference to the actions of third

                                  22   parties at the summary judgment stage). 4

                                  23

                                  24   4
                                         One wonders if the issue here isn’t whether NPS is an indispensable party under Rule 19, but that
                                  25   issue too should await discovery. See Raritan Baykeeper, Inc. v. NL Indus., Inc., No. 09-CV-4117
                                       JAP, 2013 WL 103880, at *19 (D.N.J. Jan. 8, 2013) (in denying Middlesex County’s motion to
                                  26   dismiss the RCRA claim against it as moot, the court noted that plaintiffs, in their opposition,
                                       “withdrew their claim against the County but did not release the County from the lawsuit since the
                                  27   County is a necessary party because it owns property on the Site, which will likely need to be
                                       accessed during remediation”); see Steel Valley Authority v. Union Switch and Signal
                                  28   Division, 809 F.2d 1006, 1013–14 (3d Cir. 1987) (a property owner is a party to be joined to an
                                       action if injunctive relief would interfere with its rights).
                                                                                          10
                                         Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 11 of 21




                                   1          PG&E’s motion to dismiss the RCRA claim for lack of redressability is DENIED.

                                   2   III.   CWA CLAIM

                                   3          To state a claim under the CWA, a plaintiff must allege “(1) the ongoing addition of (2) a

                                   4   pollutant (3) to the navigable waters of the United States (4) from a point source (5) without a

                                   5   permit (or in violation of a permit).” Woodward v. Goodwin, No. C 99-1103 MJJ, 2000 WL

                                   6   694102, at *5 (N.D. Cal. May 12, 2000). PG&E argues that Clarke has failed to state a claim for

                                   7   relief under the CWA for two reasons: (i) Clarke fails to allege an “ongoing” violation and rather

                                   8   seeks improper retroactive application of the CWA; and (ii) his CWA claim for penalties is barred

                                   9   by the five-year statute of limitations of 28 U.S.C. § 2462 and his claim for injunctive relief is

                                  10   likewise barred under the concurrent remedy doctrine. MTD 14–19.

                                  11          A.      Ongoing Violations
                                  12          “Taking its cues from the present-tense syntax and the legislative history, the Supreme
Northern District of California
 United States District Court




                                  13   Court has confirmed that standing under the CWA requires that ‘the harm sought to be addressed

                                  14   by the citizen suit lies in the present and the future, not in the past.’” Woodward, 2000 WL

                                  15   694102, at *6 (quoting Gwaltney of Smithfield, Ltd. v. Chesapeake Bay Found., Inc., 484 U.S. 49,

                                  16   59 (1987)). Subject-matter jurisdiction therefore exists only where “the citizen plaintiffs make a

                                  17   good-faith allegation of continuous or intermittent violation.” Gwaltney, 484 U.S. at 64. The

                                  18   Court rejected the suggestion that a heightened pleading standard be imposed, concluding that

                                  19   Federal Rule of Civil Procedure 11 protects defendants from factually baseless assertions of

                                  20   ongoing or intermittent violations of the Act. Id. at 65.

                                  21          Contrary to PG&E’s contention, Clarke’s CWA claim does not require retroactive

                                  22   application of the statute. His allegations are based on PG&E’s alleged ongoing and continuous

                                  23   violations, namely that PG&E “continues to violate” the CWA due to repeated unpermitted

                                  24   discharges of pollutants into the San Francisco Bay from the remains of the Cannery MGP Site

                                  25   (Compl. ¶¶ 113, 175(i) 187, 189–90), as well as through its illegal failure to do anything to stop

                                  26   those discharges (id. at ¶¶ 75–79, 107, 115).

                                  27          Clarke makes substantially similar allegations of continuous, ongoing violations of the

                                  28   CWA as those that I found were adequate in the Marina MGP case:
                                                                                         11
                                           Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 12 of 21




                                   1                  In the instant case, the plaintiffs have provided enough facts to
                                                      support an ongoing regulatory violation. The complaint explicitly
                                   2                  states that ‘PG&E has violated, and continues to violate, effluent
                                                      standards and limitations as defined under section 505(f) of the CWA
                                   3                  . . . by discharging pollutants into the waters of the United States
                                                      without a permit . . . .’ Compl. ¶ 215. It supports this allegation with
                                   4                  facts that ‘toxic chemicals from the MGP Wastes located in the soil
                                                      of the MGP Sites’ are continually discharged into the Bay. Id. ¶¶
                                   5                  216–18.
                                                      Significantly, the complaint also alleges that PG&E’s current
                                   6                  behavior contributes to ongoing violations relating to the MGP
                                                      discharges. It provides that PG&E’s refusal to test for contaminants
                                   7                  in groundwater that serves as a conduit means that MGP sites will
                                                      ‘continue to present an imminent and substantial endangerment to
                                   8                  human health and the environment . . . .’ Id. ¶ 169 (emphasis added).
                                   9   San Francisco Herring Ass’n v. Pac. Gas & Elec. Co., 81 F. Supp. 3d 847, 861 (N.D. Cal. 2015);
                                  10   see, e.g., Compl. ¶ 115, 187–91.
                                  11           Accordingly, I find that Clarke has adequately alleged an ongoing discharge that does not
                                  12   seek retroactive application of the CWA. PG&E’s motion to dismiss the CWA claim on this
Northern District of California
 United States District Court




                                  13   ground is DENIED.
                                  14           B.     Statute of Limitations and the Concurrent Remedy Doctrine
                                  15           That said, whether Clarke’s “continuous or intermittent violation” allegation is within the
                                  16   five-year statute of limitations under 28 U.S.C. § 2462 is a separate question. See HEAL Utah v.
                                  17   PacifiCorp, 375 F. Supp. 3d 1231, 1249–50 (D. Utah 2019) (differentiating “‘continuous
                                  18   violations’ in the context of [section] 2462” and “the separate jurisdictional requirement
                                  19   prescribed in Gwaltney”; finding “good reason to view the Gwaltney jurisdictional requirement
                                  20   and [section] 2462 differently” because “[a]lthough both standards deal with a similar issue—the
                                  21   import of a violation’s ongoing effects—they serve distinct purposes”).5
                                  22           Section 2462 provides a five-year limitations period for Clarke’s CWA claim from the date
                                  23   when the cause of action “first accrued”. Sierra Club v. Chevron U.S.A., Inc., 834 F.2d 1517,
                                  24
                                       5
                                  25     See Friends of Warm Mineral Springs, Inc. v. McCarthy, No. 8:13-cv-3236-R-23TGW, 2015
                                       WL 2169241, at *3 n.6 (M.D. Fla. May 8, 2015) (“The parties in this action and the opinions in
                                  26   many other actions conflate the limitation in 28 U.S.C. § 2462 with the jurisdictional requirement
                                       in 33 U.S.C. § 1365(a). 28 U.S.C. § 2462 forbids liability under 33 U.S.C. § 1311(a) if more than
                                  27   five years has passed between the accrual of the claim and the filing of the complaint. Separately,
                                       33 U.S.C. § 1365(a) ‘require[s for jurisdiction] that citizen-plaintiffs allege a state of either
                                  28   continuous or intermittent violation—that is, a reasonable likelihood that a past polluter will
                                       continue to pollute in the future.’”) (quoting Gwaltney, 484 U.S. at 57).
                                                                                         12
                                        Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 13 of 21




                                   1   1521–23 (9th Cir. 1987) (federal five-year limitation period applies to citizen action seeking

                                   2   enforcement of civil penalties under CWA). The date when the claim first accrues under section

                                   3   2462 is the date of the underlying violation, not the date of discovery. Gabelli v. S.E.C., 568 U.S.

                                   4   442, 447–48 (2013) (“[A] claim accrues when the plaintiff has a complete and present cause of

                                   5   action[.]”) (quoting Wallace v. Kato, 549 U.S. 384, 388 (2007)).

                                   6           Because Clarke alleges that discharges began while the Cannery MGP was still operating,

                                   7   PG&E argues that to the extent any CWA claim could be asserted, it would have first accrued, at

                                   8   the latest, when the CWA permitting requirements became effective in 1973 (i.e., the date its

                                   9   conduct constituted a violation). Given then that Clarke’s CWA claim for penalties would be

                                  10   barred by the five-year statute of limitations under section 2462, it argues that equitable remedies

                                  11   based on the same set of facts are likewise barred by the concurrent remedy doctrine. See Fed.

                                  12   Election Comm’n v. Williams, 104 F.3d 237, 240 (9th Cir. 1996) (“[E]quity will withhold its relief
Northern District of California
 United States District Court




                                  13   in such a case where the applicable statute of limitations would bar the concurrent legal remedy.”)

                                  14   (quoting Cope v. Anderson, 331 U.S. 461, 463–64 (1947)).

                                  15           The timeliness of Clarke’s claim depends on whether his allegations involve a “single,

                                  16   continuing violation” of the CWA or “repeated, discrete violations” of the CWA. If it is the

                                  17   former, his CWA claim is time-barred because the alleged contamination “first accrued” decades

                                  18   ago while the Cannery MGP was operating, when it was demolished, or when PG&E’s conduct

                                  19   became a violation upon the CWA’s enactment, all of which are well before the five-year statute

                                  20   of limitations. If it is the latter, his claim is not time-barred because each alleged action, including

                                  21   ones within the last five years, is a discrete CWA violation. Without much guidance from the

                                  22   Ninth Circuit on the difference between a “single, continuing violation” and “repeated, discrete

                                  23   violations”, I turn to the cases cited by the parties.

                                  24           PG&E contends that Clarke has alleged a “single, continuing violation” such as those at

                                  25   issue in Sierra Club v. Oklahoma Gas & Elec. Co., 816 F.3d 666, 674 (10th Cir. 2016) and HEAL

                                  26   Utah v. PacificCorp., 375 F. Supp. 3d 1231, 1249 (D. Utah 2019). In Oklahoma Gas, the Tenth

                                  27   Circuit held that an action for civil penalties based on a “single, continuing violation” of the Clean

                                  28   Air Act (“CAA”)—the unpermitted construction of a facility—accrued on the first day of
                                                                                           13
                                        Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 14 of 21




                                   1   unpermitted construction. 816 F.3d at 672. “[A]ny penalties stemming from the alleged violation

                                   2   [were] therefore time-barred,” as that construction had occurred more than five years before the

                                   3   complaint was filed. Id. at 673. It rejected plaintiff’s argument that the statute of limitations

                                   4   should be equitably tolled based on the continuing violation doctrine, holding that application of

                                   5   the doctrine was barred because 28 U.S.C. § 2462 explicitly provided for its limitation period to

                                   6   begin running on the date the claim “first accrue[s].” Id. at 673 (quoting 28 U.S.C. § 2462)

                                   7   (emphasis in original).

                                   8          The Tenth Circuit distinguished “between a single, continuing violation and repeated,

                                   9   discrete violations,” finding that when the latter exists “an entirely new violation would first

                                  10   accrue apart from the other violations in the series and would begin a new statutory clock.” Id. at

                                  11   672 n.5. “In contrast, a single, continuing violation would not extend the limitations periods of

                                  12   [section] 2462 because the statute would begin to run as soon as that violation first accrued and
Northern District of California
 United States District Court




                                  13   would not reset thereafter.” Id. (emphasis in original).

                                  14          The Tenth Circuit also rejected plaintiff’s argument that where a continuing violation

                                  15   exists, the limitation period under section 2462 does not begin to run until the final day of the

                                  16   violation. Id. at 672. It found that a claim “accrues as soon as the plaintiff can file suit and obtain

                                  17   relief” and “a continuing violation is actionable even before the last act of the violation where the

                                  18   conduct that has already occurred is sufficient to support a claim.” Id. at 673. Accordingly, it

                                  19   concluded that plaintiff’s cause of action “first accrued” on April 1, 2008, the day of unpermitted

                                  20   construction or modification in violation of the CAA, “even if the violation continued until some

                                  21   later date.” Id. Given that “[a]ny penalties stemming from the alleged violation [were] time-

                                  22   barred”, it found that plaintiff’s request for declaratory and injunctive relief was also time-barred

                                  23   under the concurrent remedy doctrine “because the equitable claims [were] based on the same

                                  24   facts supported the time-barred legal claim.” Id. at 673, 675.

                                  25          The District Court of Utah in HEAL followed Oklahoma Gas and found that the CWA

                                  26   claims were time-barred based on similar facts. 375 F. Supp. 3d at 1249. There, environmental

                                  27   organizations brought an action against a power plant operator, alleging that the power plant

                                  28   violated the CWA when it installed a “collection system” between 2007 and 2008, which was
                                                                                         14
                                        Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 15 of 21




                                   1   connected to the unpermitted discharge of fill material into the waters of the United States at its

                                   2   power plant. Id. at 1238–39. The environmental organizations argued that their CWA claim,

                                   3   brought in 2016, was not time-barred under section 2462 because the power plant “[was] in

                                   4   ‘continuing violation’ of the CWA each day the fill material remains in place.” Id. at 1248.

                                   5          The court rejected that argument, finding that “[a]s in Oklahoma Gas, [the power plant’s]

                                   6   addition of fill materials to jurisdictional waters during the installation of the collection system

                                   7   gave rise to a claim that first accrued outside the statutory period, even if its effects continued.”

                                   8   Id. at 1249. The environmental organizations “could have filed suit and obtained relief beginning

                                   9   in 2007 or 2008 at the latest, meaning the statute of limitations was exhausted no later than

                                  10   sometime in 2013—several years before the 2016 filing of [the] lawsuit.” Id. The enduring

                                  11   presence of the fill material “[was] at best a ‘continuing violation’ which, under Oklahoma Gas,

                                  12   [did] not reset [section] 2462’s statutory clock.” Id.
Northern District of California
 United States District Court




                                  13          Clarke advances two theories that he contends are different than the time-barred claims in

                                  14   Oklahoma Gas and HEAL—ongoing migration via groundwater and failure to test or remediate.

                                  15   For his first theory, he asserts that Oklahoma Gas and HEAL involved a “single” violation that

                                  16   started long ago and continued to this day—i.e., a discrete statutory violation that occurred one

                                  17   time and was not remedied. By contrast, he alleges that PG&E’s violations of the CWA are

                                  18   multiple and continuous, a new violation occurring and a new claim accruing each time pollutants

                                  19   from the Cannery MGP are discharged into the Bay. Oppo. 18–19 (citing Compl. ¶¶ 113-14, 187–

                                  20   90). He contends that his claim does not involve a “single” violation, as in Oklahoma Gas and

                                  21   HEAL, but rather falls into the “repeated, discrete violations” recognized in Oklahoma Gas, where

                                  22   “[each violation] begin[s] a new statutory clock.” Oklahoma Gas, 816 F.3d at 672 n.5.

                                  23          I am not convinced that Clarke’s allegations amount to a set of discrete unlawful acts

                                  24   within the last five years that would not be time-barred by section 2462. The cited paragraphs of

                                  25   his Complaint do not clearly allege “discrete,” “repeated,” or “multiple” CWA violations. To the

                                  26   contrary, the Complaint alleges that an “ongoing migration” of contaminants through groundwater

                                  27   is “the functional equivalent of a direct discharge[.]” Compl. ¶¶ 112-113 (emphasis added). This

                                  28   appears to involve only one discharge (not multiple discharges or discrete discharges), which
                                                                                          15
                                        Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 16 of 21




                                   1   would amount to a single violation that first accrued decades ago, during the operation or

                                   2   demolition of the Cannery MGP, but continues and remains un-remedied till this day.

                                   3          Even if the “ongoing migration” constitutes a series of separate “discharges,” as Clarke

                                   4   contends, the Complaint does not explain why that would still not constitute a “single violation,”

                                   5   as the term is used Oklahoma Gas and HEAL. See Oklahoma Gas 816 F.3d at 672 (explaining

                                   6   that a “single violation continues over an extended period of time ‘when the plaintiff’s claim seeks

                                   7   redress for injuries resulting from a series of separate acts that collectively constitute one unlawful

                                   8   act’ as opposed to ‘conduct that is a discrete unlawful act.’”) (quoting Shomo v. City of New York,

                                   9   579 F.3d 176, 181 (2d Cir. 2009)). Counsel for Clarke spent much time at the hearing explaining

                                  10   how Clarke’s claims involve multiple discrete violations of the CWA, but the fact of the matter is

                                  11   that the Complaint, on its face, does not make those allegations.

                                  12          Clarke’s second “failure to act” theory fares no better. He argues that the application of
Northern District of California
 United States District Court




                                  13   Oklahoma Gas to find his CWA claim untimely is inappropriate because his claim is also based on

                                  14   PG&E’s current and ongoing illegal refusals to do any investigation or remediation that could stop

                                  15   the discharges. Oppo. 19; Compl. ¶¶ 8-12, 75–79, 107, 115. In support of this theory, he cites to

                                  16   Colorado Dep’t of Pub. Health & Env’t, Hazardous Materials & Waste Mgmt. Div. v. United

                                  17   States, 381 F. Supp. 3d 1300, 1311 (D. Colo. 2019), where the court found Oklahoma Gas

                                  18   inapplicable because “[p]laintiff’s claim alleges a failure to act,” and because defendants “failed to

                                  19   take required action, there is no way to identify a discrete act at a specified point in time” from

                                  20   which the statute of limitations can be calculated.

                                  21          Clarke’s reliance on Colorado Dep’t of Pub. Health is inapposite. That case involved a

                                  22   Colorado statute of limitations that “uses critically different language” than 28 U.S.C. § 2462, the

                                  23   statute analyzed in Oklahoma Gas and applicable here. Colorado Dep’t of Pub. Health, 381 F.

                                  24   Supp. 3d at 1310. Section 2462 “requires any action for failure to obtain a mandatory pre-

                                  25   construction permit to be brought ‘within five years from the date when the claim first accrued.’”

                                  26   Id. (quoting Oklahoma Gas, 816 F.3d at 671) (emphasis added). “By contrast, [Colorado’s statute

                                  27   of limitations] begins to run when the department discovers a violation.” Id. (emphasis added).

                                  28   Clarke does not adequately explain why his “failure to act” theory satisfies, or can circumvent, the
                                                                                         16
                                           Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 17 of 21




                                   1   “first accrued” language of section 2462.

                                   2           Because the Complaint fails to allege a timely CWA claim for penalties under section

                                   3   2462, the related CWA claim for injunctive relief is likewise barred by the concurrent remedy

                                   4   doctrine. PG&E’s motion to dismiss the CWA claim on these grounds is GRANTED with leave

                                   5   to amend. 6

                                   6   IV.     STATE LAW CLAIMS

                                   7           A.     Viable Claim for Damages

                                   8           PG&E moves to dismiss Clarke’s negligence and strict liability claims on grounds that he

                                   9   has not stated a viable claim for damages. MTD 19–20. Clarke contends that refraining from

                                  10   buying a new home was a detriment that was proximately caused by PG&E’s acts and omissions,

                                  11   and therefore is sufficient to satisfy his burden to allege harm resulting from PG&E’s negligence

                                  12   and conduct for which it is strictly liable. Oppo. 22 (citing Compl. ¶ 23).
Northern District of California
 United States District Court




                                  13           PG&E asserts that this argument fails for three reasons. First, the decision not to search

                                  14   for a new house in a particular location is not a cognizable injury because it would not constitute

                                  15   personal injury, property damage, or economic loss; Clarke cites no authority for the proposition

                                  16   that his choice not to look for another house in the area constitutes any other type of compensable

                                  17   injury. Reply 12.7 Second, even if Clarke had standing to seek damages, he could not do so here

                                  18   because such damages would be entirely speculative. Id. Third, even if he overcame those

                                  19

                                  20   6
                                         PG&E also contends that the Complaint does not clearly allege that failure to investigate or
                                  21   remediate violated the CWA, and even if it did, such claims are not within the permissible scope
                                       of a CWA in the absence of a prior agency order directing investigation or remediation. Reply 11;
                                  22   see Compl. ¶ 174 (recognizing that no “regulatory agency” has “ordered an investigation or
                                       cleanup of the site or its vicinity[.]”). Because this argument was raised in PG&E’s reply brief,
                                  23   and Clarke did not squarely address it at the hearing, the issue is not ripe for my decision. But if
                                       Clarke chooses to amend his Complaint to bring CWA claims based on a “failure to act” theory,
                                  24   he should include allegations that support his theory and address the concerns raised in PG&E’s
                                       reply brief.
                                  25   7
                                         Although anxiety can be a form of emotional distress, PG&E argues that its availability as a
                                  26   basis for damages in California is limited to three categories, all inapplicable here: “negligent
                                       mishandling of a corpse; negligent misdiagnosis of a disease; or negligent breach of a duty arising
                                  27   out of a pre-existing relationship, as required for emotional distress damages as a ‘direct’ victim.”
                                       CACI Instruction No. 1620 (citing Burgess v. Superior Court, 2 Cal. 4th 1064, 1076 (1992)).
                                  28   Clarke does not respond to this argument in his opposition brief, and instead only focuses on the
                                       alleged harm of not purchasing a home.
                                                                                          17
                                        Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 18 of 21




                                   1   hurdles, Clarke cannot bootstrap claims relating to the Marina MGPs into this case given his

                                   2   dismissal of such claims; he fails to allege that his injury arose from the Cannery MGP itself. Id.

                                   3   at 13.

                                   4            I agree that Clarke’s “refrain from buying a home” theory of injury is merely speculative.

                                   5   The theory is premised on allegations regarding purported “health risks” from the “unknown

                                   6   extent” of MGP Waste—he decided not to look for a house in the area because of health risks he

                                   7   might encounter from “possible exposure to unremediated MGP Wastes should he buy another

                                   8   home in the area.” Compl. ¶ 23.

                                   9            As I previously held in the Marina MGP case, Clarke’s alleged health concerns—based on

                                  10   his alleged routine handling over 18 years of “black rocks” that he claimed were cancer causing—

                                  11   were too speculative to constitute a “concrete injury” for purposes of standing. Marina MGP case,

                                  12   Dkt. No. 233 at 8–9. This Complaint’s unspecified “health risks” from “possible exposure” in the
Northern District of California
 United States District Court




                                  13   hypothetical scenario of Clarke buying another home in the area is even more speculative.

                                  14            Nor are those allegations plausibly tied to the Cannery MGP itself. Clarke only points to

                                  15   paragraph 23 in his Complaint, which reads:

                                  16                   After Clarke sold his previous home to PG&E as a result of the
                                                       contamination of the neighborhood and the inability to reach an
                                  17                   agreed-upon plan with PG&E for remediating his home, Clarke
                                                       refrained from searching for a new residence along San Francisco’s
                                  18                   northern waterfront because of the unknown extent of MGP Wastes
                                                       from the SF Waterfront MGPs and the related health risks from
                                  19                   possible exposure to unremediated MGP Wastes should he buy
                                                       another home in the area.
                                  20
                                       Compl. ¶ 23. Paragraph 23 generally refers to “SF Waterfront MGPs”, which includes the
                                  21
                                       Fillmore, North Beach, Beach Street, and the Cannery MGPs. Id. ¶¶ 2, 23. Clarke does not allege
                                  22
                                       that he could have or would have purchased a home in the area of the Cannery MGP site, nor does
                                  23
                                       he try to claim that the Cannery MGP caused contamination in other residential areas where he
                                  24
                                       used to live or would like to live.
                                  25
                                                PG&E’s motion to dismiss the negligence and strict liability claims on this basis is
                                  26
                                       GRANTED with leave to amend.
                                  27

                                  28
                                                                                         18
                                        Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 19 of 21




                                   1          B.      Ultrahazardous Activity

                                   2          PG&E moves to dismiss Clarke’s strict liability claim for the additional reason that, as a

                                   3   matter of law, operation of an MGP was not “uncommon,” and could be made safe through the

                                   4   exercise of due care. MTD 21–22.

                                   5          “The doctrine of ultrahazardous activity provides that one who undertakes an

                                   6   ultrahazardous activity is liable to every person who is injured as a proximate result of that

                                   7   activity, regardless of the amount of care he uses.” Pierce v. Pacific Gas & Electric Co., 166 Cal.

                                   8   App. 3d 68, 85 (1985). The doctrine “focuses not on a product and its defects but upon an activity

                                   9   intentionally undertaken by the defendant, which by its nature is very dangerous.” Id. “[T]he

                                  10   doctrine scrutinizes not the accident itself but the activity which led up to the accident.” Id.

                                  11          Six factors apply to determine whether an activity should be classified as ultrahazardous:

                                  12   [1] “existence of a high degree of risk of some harm to the person, land or chattels of others; [2]
Northern District of California
 United States District Court




                                  13   likelihood that the harm that results from it will be great; [3] inability to eliminate the risk by the

                                  14   exercise of reasonable care; [4] extent to which the activity is not a matter of common usage; [5]

                                  15   inappropriateness of the activity to the place where it is carried on; and [6] extent to which its

                                  16   value to the community is outweighed by its dangerous attributes.” Edwards v. Post

                                  17   Transportation Co., 228 Cal. App. 3d 980, 985 (1991). While “the several factors are to be

                                  18   considered together and “establishment of one factor alone is usually not sufficient to categorize

                                  19   an activity”, the California Supreme Court “has limited the doctrine of ultrahazardous activity to

                                  20   encompass only activities which are neither commonplace nor customary.” Id.; Pierce, 166 Cal.

                                  21   App. 3d at 85 (citation omitted).

                                  22          PG&E cites multiple cases that have disposed of strict liability claims involving the

                                  23   delivery of power or the operations of power plants. See, e.g., Pierce, 166 Cal. App. 3d at 85

                                  24   (finding public utility’s maintenance of high-voltage power systems is not an ultrahazardous

                                  25   activity because it “has become pervasive and is now entirely commonplace”); United States v. S.

                                  26   California Edison Co., 300 F. Supp. 2d 964, 991 (E.D. Cal. 2004) (granting motion to dismiss

                                  27   because “[u]nder California law, the activities of power plants are not classified as ultrahazardous

                                  28   for the purposes of the strict liability doctrine”). It also points out that at the time of the MGP
                                                                                          19
                                        Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 20 of 21




                                   1   operations in the late 1800s and early 1900s, production and delivery of manufactured gas was at

                                   2   least as common as the delivery of electricity, if not more so. See, e.g., Davoust v. City of

                                   3   Alameda, 149 Cal. 69, 72 (1906) (“There is obviously no distinction, so far as the law on the

                                   4   subject is concerned, between an electric plant for furnishing light, which is comparatively a new

                                   5   thing, and a gas plant maintained for the same purpose”). Because operation of an MGP was not

                                   6   an unusual or abnormal activity, PG&E contends that it cannot be considered an ultrahazardous

                                   7   activity.

                                   8           Clarke responds that his allegations are not just based on operation of a power plant and

                                   9   power lines but rather “the operation and demolition of the Cannery MGP . . . [and] the creation

                                  10   and refinement of gas from coal and oil and disposal of wastes created thereby . . . constitutes an

                                  11   ultrahazardous activity.” Compl. ¶ 198. Given the inherently factual nature of the determination

                                  12   whether an activity is ultrahazardous, he argues that it would be inappropriate to resolve this
Northern District of California
 United States District Court




                                  13   determination on a motion to dismiss. Oppo. 23.

                                  14           While the inquiry of whether an activity should be classified as ultrahazardous requires

                                  15   fact-specific analysis regarding the activity in question, strict liability claims are still subject to

                                  16   dismissal at the pleadings stage if they are not plausibly pleaded. Courts have dismissed strict

                                  17   liability claims for failure to allege an ultrahazardous activity. See supra, California Edison Co.,

                                  18   300 F. Supp. 2d at 99; see also Greenfield MHP Assocs., L.P. v. Ametek, Inc., 145 F. Supp. 3d

                                  19   1000, 1010 (S.D. Cal. 2015) (dismissing strict liability claims because “[p]laintiffs cite no cases

                                  20   supporting the proposition that the use, storage and/or disposal of such solvents is considered an

                                  21   ultrahazardous activity”); In re Burbank Envtl. Litig., 42 F. Supp. 2d 976, 983 (C.D. Cal. 1998)

                                  22   (dismissing strict liability claims because “plaintiffs have not stated sufficient facts to establish the

                                  23   use of [certain chemicals] is an ultrahazardous activity”). At present, Clarke fails to state

                                  24   sufficient facts to establish that the activity in question here was an ultrahazardous activity. He

                                  25   cites no cases supporting that proposition. The case law cited by PG&E, which Clarke does not

                                  26   convincingly refute, suggests that the activity was entirely commonplace and cannot constitute an

                                  27   ultrahazardous activity.

                                  28           PG&E’s motion to dismiss Clarke’s claims for strict liability under the doctrine of
                                                                                           20
                                        Case 3:20-cv-04629-WHO Document 26 Filed 11/20/20 Page 21 of 21




                                   1   ultrahazardous activity is GRANTED with leave to amend.

                                   2                                             CONCLUSION

                                   3          For the foregoing reasons, PG&E’s motion to dismiss for lack of standing and

                                   4   redressability of the RCRA claim is DENIED. Dismissal of the CWA claim for failure to plead an

                                   5   “ongoing” violation is DENIED, but dismissal based on the statute of limitations and the

                                   6   concurrent remedy doctrine is GRANTED. Dismissal of the strict liability and negligence claims

                                   7   are also GRANTED for failure to allege cognizable damages and an ultrahazardous activity. If

                                   8   Clarke can in good faith allege facts that fix these deficiencies, he has leave to amend within

                                   9   twenty (20) days of this Order.

                                  10          IT IS SO ORDERED.

                                  11   Dated: November 20, 2020

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                                    William H. Orrick
                                  14                                                                United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        21
